Jenkins, P. J.
1. In a contest for the appointment of administrators with the will annexed of a deceased testator, between the applicants selected by the legally appointed guardian of the adopted child of the decedent, which foster child is a beneficiary under the will, and another, as the father of the minor, the court did not err in dismissing the caveat and objection of the father, on the ground that he was a stranger to the proceeding. The superior court, on appeal, having passed an order merely dismissing the caveat and objection of the *43father as appellant, and not having dismissed the appeal, direction is given that the appeal be entered as dismissed, so as to render final the order of appointment as made in the court of ordinary.
Decided February 13, 1926.
Walter B. Brown, W. K. Dial, for plaintiff in error.
Slaton & Hopkins, contra.
2. Since the appellant could not in any event have sustained his appeal, it is immaterial that the court overruled his motion for a continuance of the case in the superior court. See Sutherland v. Donovan, 34 Ga. App. 643 (130 S. E. 688); Sutherland v. Barker, 161 Ga. 465 (131 S. E. 53).

Judgment affirmed, icith direction.


Stephens and Bell, JJ., concur.